DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 11/03/2020 has been entered. Claims 1-20 are pending in the application. Claims 16-20 are withdrawn.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 08/21/2020.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Line 2 of the claim recites “axis of syringe barrel” and should be amended to “axis of the syringe barrel”	
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites in lines 11-12 the limitation “a moat region around the non-luer tip which extends beyond the proximal end of the enteral collar”.  Due to the recent amendment, it is unclear 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. 20170319438 to Davis [hereinafter Davis ‘438] in view of U.S. Patent App. Pub. 20190030312 to Davis [hereinafter Davis ‘312].
Regarding Claim 1, Davis ‘438 teaches a syringe (see Annotated Fig. below) comprising: a syringe barrel having a distal end (1111), an open proximal end (112), a sidewall (1110) extending between the distal end to the open proximal end, and the sidewall defining a chamber (1113); a non-luer tip (1116) at the distal end of the syringe barrel and dimensioned such that the non-luer tip is not connectable to an intravenous device (Par. 0128, non-luer tip 1116 is part of coupling 1114 which is an ISO 80369-3 coupling which is an enteral coupling that is non connectable to an intravenous device), the non-luer tip defining a fluid pathway (1118) in fluid communication with the chamber; and an enteral 

    PNG
    media_image1.png
    281
    752
    media_image1.png
    Greyscale
Davis ‘438 is silent regarding the rim circumferentially abutting the distal end of the syringe barrel and the proximal end of the enteral collar comprising a vent configured to allow removal of fluid from the moat region. 
However, Davis ‘438 teaches an additional embodiment of a syringe (see Annotated Fig below) which includes an a syringe barrel (320), an enteral collar (342), and a rim, and wherein the rim circumferentially abuts the distal end of the syringe barrel (two components which meet at an edge meets the limitation of two components abutting; the rim and the syringe barrel meet at the edge shown at the distal end of the syringe barrel).  

    PNG
    media_image2.png
    432
    476
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the rim of the syringe to abut the distal end of the syringe, as further taught by Davis ‘438, since the changes amounts to simply a change in shape and absent persuasive evidence that the particular configuration is significant, it has been held that the changes in shape require only routine skill in the art.  MPEP 2144.04. Furthermore, it would have been an obvious matter of design choice since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Absent a teaching as to criticality that the rim circumferentially abuts the distal end of the syringe, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evident of record fail to attribute any significance to the particular arrangement. 
The modified syringe is still silent regarding proximal end of the enteral collar comprising a vent configured to allow removal of fluid from the moat region.
Davis ‘312 teaches an analogous invention directed to enteral couplings in which he teaches a coupling (Fig. 3, element 62) with a non-luer tip (Fig. 3, element 74; as disclosed in Par. 0032, coupling 
It would have been obvious to modify the proximal end of the enteral collar of Davis ‘438 to include a vent configured to allow removal of fluid from the moat region, as taught by Davis ‘312, in order to allow for fluid drainage and airflow ventilation (Par. 0025). 
Regarding Claim 2, the modified syringe teaches all of the limitations discussed above regarding claim 1 and the limitations of claim 2 since the syringe has been modified such that the vent is configured to allow for removal of fluid between the enteral collar and the non-luer tip.
Regarding Claim 3, the modified syringe teaches all of the limitations discussed above regarding claim 1 and the limitations of claim 3 since the syringe has been modified such that the vent is rectangular, square, diamond, oval, or circular (Davis ‘312 teaches vents as oval in Par. 0027, lines 16-23; and Davis ‘312 additionally allows for other shapes as desired).
Regarding Claim 4, the modified syringe teaches all of the limitations discussed above regarding claim 1 and the limitations of claim 4 since the syringe has been modified to include a number of vents in a range from 4 to 12 (Davis ‘312 depicts two vents in the figures, but teaches at least one vent in Par. 0025; Davis ‘312 clearly envisioned more than one vent as evidenced by the two vents in the figures; and therefore the teaching of at least one vent can reasonably include four vents).

Regarding Claim 5, the modified syringe teaches all of the limitations discussed above regarding claim 1 and the limitations of claim 5 since the syringe has been modified such that the enteral collar comprises a plurality of vents equally spaced around a circumference of the enteral collar (Figs. 1-3 when viewed together indicate the vents are equally spaced around a circumference of the enteral collar). 

    PNG
    media_image1.png
    281
    752
    media_image1.png
    Greyscale
Regarding Claim 11, the modified syringe teaches all of the limitations discussed above regarding claim 1 and Davis ‘438 further teaches wherein the enteral collar is outside the fluid pathway and not in fluid communication with the chamber (enteral collar 1120 is outside the fluid pathway from chamber 1113 to 1118).
Regarding Claim 12, the modified syringe teaches all of the limitations discussed above regarding claim 1 and Davis ‘438 further teaches wherein the distal end of the enteral collar has an inner surface with threads for engaging a threaded, non-luer connector (as discussed above; Par. 0128 discloses enteral collar 1120 is part of coupling 1114 which is an enteral ISO 80369-3 coupling thus threads 1122 engage a threaded non, non-luer connector). 
Regarding Claim 13, the modified syringe teaches all of the limitations discussed above regarding claim 1 and Davis ‘438 further teaches wherein the enteral collar is not removable or rotatable relative to the syringe barrel (Davis does not disclose that enteral collar 1120 is removable or rotatable relative to the syringe barrel). 
Regarding Claim 14, the modified syringe teaches all of the limitations discussed above regarding claim 1 and Davis ‘438 further teaches wherein the non-luer tip extends beyond the distal end of the enteral collar (Fig. 33). 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Davis ‘438 in view of Davis ‘312, as applied to claim 1, and further in view of U.S. Patent App. Pub. 20100057004 to Christenson. 
Regarding Claim 6, the modified syringe teaches all of the limitations as discussed above regarding claim 1, but is silent regarding the syringe further comprising a plug that reversibly seals the vent.
However, Christensen teaches (Fig. 3) a plug (50) that reversibly seals the vent (Par. 0051-0052; the plug of Christensen may be inserted into the vents of the modified syringe).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Davis, by incorporating a plug that reversibly seals the vent, as taught by Christensen, to prevent unwanted fluid from exiting the fluid path into the external environment in which the system is placed (Par. 0052).
Regarding Claim 7, the modified syringe of Davis ‘438, Davis ‘312, and Christenson teaches all of the limitations discussed above regarding claim 6 and the limitations of claim 7 and the syringe has already been modified such that the plug is removable (Par. 0052, plug 50 is removable).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Davis ‘438 in view of U.S. Patent App. Pub. 2016/0159635 to Davis [hereinafter Davis ‘635].
Regarding Claim 15, Davis ‘438 teaches a syringe (see Annotated Fig. below) comprising: a syringe barrel having a distal end (521), an open proximal end (522), a sidewall (520) extending between the distal end to the open proximal end, and the sidewall defining a chamber (523); a non-luer tip (546) at the distal end of the syringe barrel and dimensioned such that the non-luer tip is not connectable to an intravenous device (Par. 0110, non-luer tip 546 is part of coupling 540 which is an ISO 80369-3 coupling that is non connectable to an intravenous device), the non-luer tip defining a fluid pathway (548) in fluid communication with the chamber; and an enteral collar (542) having a distal end (542d) 
and a proximal end (542p), the proximal end including a rim (550) circumferentially abutting the distal end of the syringe barrel, the enteral collar surrounding at least a portion of the non-luer tip and defining a moat region around the non-luer tip (the portion between enteral collar 542 and non-luer tip 546 is the moat region); the non-luer tip extends beyond the proximal end of the enteral collar (the non-luer tip extends to its proximal end 548p which, as shown below, extends beyond the proximal end 542p of the enteral collar), the distal end of the enteral collar configured and sized to permit a threaded connection of the distal end of the enteral collar to an enteral device and prevent connection to a device having a standard luer connector (threads 544 extend from the distal end 542p of the enteral collar and permit a threaded connection; as disclosed in Par. 0110, enteral collar 542 is part of coupling 540 which is an enteral ISO 80369-3 coupling thus a connection is enabled to an enteral device; and connection is prevented to a standard luer connector).


    PNG
    media_image3.png
    604
    774
    media_image3.png
    Greyscale
 
Davis ‘438 is silent regarding the distal end of the enteral collar having an inner surface with threads for engaging a threaded, non-luer connector and the enteral collar comprising four vents at the proximal end, the four vents equally spaced around a circumference of the enteral collar and configured to allow for removal of fluid form the moat region between the enteral collar and the non-luer tip.
However, Davis ‘635 teaches an enteral coupling in which he teaches a coupling (Fig. 16) with a non-luer tip (Fig. 16, element 424; Par. 0034; non-luer tip 424 is the same as transfer port 24 which is part of an ENFit connector), an enteral collar (Fig. 16, element 450), and a moat region (Fig. 16, the region between the non-luer tip 424 and the enteral collar 450 is the moat region).  Davis ‘312 further teaches the distal end of the enteral collar having an inner surface with threads (Fig. 16, element 452) for engaging a threaded, non-luer connector (Par. 0043, threads 452 are ISO 80369-3 compliant); and 
It would have been obvious to modify the proximal end of the enteral collar of Davis ‘438 to include two vents at the proximal end of the enteral collar, equally spaced around a circumference of the enteral collar and configured to allow removal of fluid from the moat region, as taught by Davis ‘635, in order to allow for fluid drainage and airflow ventilation (Par. 0025). 
It would have further been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the enteral collar and the threads of the enteral collar such that the threads are located on an inner surface of the enteral collar, as taught by Davis ‘635, in order to couple with female enteral connectors, as is well recognized in the art. 
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 5-9, filed 11/03/2020, with respect to Claims 1-5 rejected under 35 U.S.C. 102(a)(1) as anticipated by US 20160279032 (Davis), claim 1 rejected under 35 U.S.C. 103 as obvious over US 20160279032 (Davis) in view of US 20160067471 (Ingram), and claim 15 rejected under 35 U.S.C. 103 as obvious over US 20160279032 (Davis) in view of US 20160067471 (Ingram), and 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 7:00a - 4:30p.                                                                                                                                                                                                	USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783